Citation Nr: 1232385	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1961 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The service treatment records show that the Veteran was hospitalized for low back pain at Wiesbaden from July 1984 to August 1984 and the initially impression was degenerative arthritis and the discharge diagnosis was chronic lumbosacral strain.   

The record contains the in-patient summary, but not the in-patient clinical records, which are pertinent to the claim and further development under the duty to assist is needed. 

Also another medical opinion is needed to answer the question of whether the Veteran's current low back disability, diagnosed in October 2007 as degenerative changes at L4-L5 and diagnosed in February 2008 as degenerative changes of the lumbosacral spine and L5-S1 anterolisthesis, is due to chronic lumbosacral strain in service. 







Accordingly, the case is REMANDED for the following actions:

1.  Request the in-patient clinical records from the United States Air Force Medical Center in Wiesbaden, Germany for hospitalization from July to August 1984. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Afford the Veteran a VA examination by a physician to determine:

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the current low back disability is a progression of lumbosacral strain in service or the development of a new and separate condition? 

In formulating the opinion, please explain the relationship between lumbosacral strain and degenerative disc disease. 

The Veteran's file should be made available to the VA examiner.  







3.  After the above development has been completed, adjudicate the claim.  If the benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


